TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00036-CR



                                  Vincent Lamar Neal, Appellant

                                                   v.

                                   The State of Texas, Appellee




       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 56291, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Vincent Lamar Neal seeks to appeal from a judgment of conviction for aggravated

sexual assault. The trial court has certified, and the record confirms, that this is a plea bargain case

and Neal has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id.

rule 25.2(d).




                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: February 8, 2005

Do Not Publish